Exhibit 10.58


Restricted Stock Unit Agreement
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Third Amended and
Restated Equity Incentive Plan (the “Plan”) of Booz Allen Hamilton Holding
Corporation (the “Company”) shall have the same defined meanings in this
Restricted Stock Unit Agreement, which includes the terms in this Grant Notice,
including Exhibit A (the “Grant Notice”), Appendix A attached hereto and any
special terms and conditions set out in Appendix B attached hereto for your
country of employment and/or residence (collectively, the “Agreement”).
You have been granted restricted stock units, subject to the terms and
conditions of the Plan and this Agreement in an amount and vesting schedule (as
set forth on Exhibit A to this Agreement) as delivered and made available to you
by the Company, which shall be deemed part of and incorporated by reference into
this Grant Notice. Your acceptance of this grant indicates your agreement and
understanding that the Restricted Stock Units granted herein are subject to all
of the terms and conditions contained in the Agreement and the Plan.
ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN AND APPENDIX A, APPENDIX B
AND EXHIBIT A, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THE RESTRICTED
STOCK UNITS.


In order to view the grant details and to accept this grant, please go to
Fidelity NetBenefits at www.netbenefits.com and follow the instructions
regarding this grant.









--------------------------------------------------------------------------------




APPENDIX A TO RESTRICTED STOCK UNIT AGREEMENT
1.    Grant of Restricted Stock Units. Subject to the terms, conditions, and
restrictions set forth in this Agreement (including the Grant Notice and any
special terms and conditions for the Participant’s country set forth in Appendix
B to this Agreement) and in the Plan, the Company hereby evidences and confirms
its grant to the Participant, effective as of the Grant Date, of the number of
restricted stock units specified in the Grant Notice (the “Restricted Stock
Units”). This Agreement is subordinate to, and the terms and conditions of the
Restricted Stock Units granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein. If there is
any inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall govern.
2.    Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2, the Restricted
Stock Units shall become vested, in the amount(s), and on the vesting date(s)
set forth in Exhibit A (each, a “Vesting Date”), subject to the continued
employment of the Participant by the Company or any Subsidiary thereof through
such date.
(b)    Termination of Employment.
(i)    Termination Due to Death. If a Participant’s employment or service
terminates due to the Participant’s death, all unvested Restricted Stock Units
shall immediately vest.
(ii)    Termination Due to Disability. If a Participant’s employment or service
terminates due to Disability, all unvested Restricted Stock Units shall not be
forfeited upon such termination and shall continue to vest in accordance with
the schedule provided in Section 2(a).
(iii)    Termination for Cause. If a Participant’s employment or service
terminates for Cause, all unvested Restricted Stock Units shall be immediately
forfeited and canceled, effective as of the date of the Participant’s
termination of service. In addition, any Restricted Stock Units that vested
during the twelve (12) months prior to or any time after the Participant engaged
in the conduct that gave rise to the termination for Cause (and any stock or
cash issued in settlement of such Restricted Stock Units) shall upon demand by
the Administrator be immediately forfeited and disgorged or paid to the Company
together with all gains earned or accrued due to the sale of Company Common
Stock issued in settlement of any Restricted Stock Units.
(iv)    Termination for Any Other Reason. If a Participant’s employment is
terminated for any reason other than death, Disability or by the Company for
Cause, all unvested Restricted Stock Units shall immediately be forfeited.
(c)    Change in Control. In the event of a Change in Control, then the
Restricted Stock Units shall vest or continue and shall have such treatment, as
set forth in the Plan.


2





--------------------------------------------------------------------------------




(d)    Other Forfeiture Provisions. The Restricted Stock Units shall also be
forfeited and subject to disgorgement and/or repayment to the Company in the
event the Participant (i) engages in financial or other misconduct (including
but not limited to engaging in Competitive Activity (excluding, only of if the
Participant is located in California, clause (a) of the definition of
Competitive Activity contained in the Plan)) or as required by Applicable Law,
as provided in the Plan or (ii) materially violates any restrictive covenant
agreement (or any other agreement containing restrictive covenants) that the
Participant has entered into with the Company.
(e)    Administrator Discretion. Notwithstanding anything contained in this
Agreement to the contrary, subject to Article XIII of the Plan, the
Administrator, in its sole discretion, may waive forfeiture provisions or
accelerate the vesting with respect to any Restricted Stock Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine; provided, however, that such waiver or acceleration of vesting
shall not change the settlement date of the Restricted Stock Units provided in
Section 3 of this Agreement.
(f)    Post-Termination Informational Requirements. Before the settlement of any
Restricted Stock Units following termination of employment or service, the
Company may require the Participant (or the Participant’s Eligible
Representative, if applicable) to make such representations and provide such
documents as the Administrator deems necessary or advisable to determine whether
the provisions of Section 2(b)(iii) or 2(d) apply. Such representations and
documents may include tax returns and all other relevant information and records
from which the Company can determine the current or former employment status of
the Participant during the vesting period. Notwithstanding anything in this
Agreement to the contrary, the settlement of the Restricted Stock Units may be
withheld until information deemed sufficient by the Company is delivered to it,
and any unvested Restricted Stock Units shall be forfeited if the requested
information is not provided in sufficient detail to the Company before the
earlier of (i) ninety (90) calendar days after the issue of a request from the
Company for such information and (ii) December 31 of the calendar year in which
the applicable Vesting Date occurs.
3.    Settlement of Restricted Stock Units. Subject to Section 8(d) and Section
2(f), the Company shall deliver to the Participant one (1) share of Company
Common Stock (or the value thereof) in settlement of each outstanding Restricted
Stock Unit that has vested as provided in Section 2(a) on the first to occur of
(i) the Vesting Date (or within 30 days thereafter), (ii) in the event of a
termination of employment or service due to death, as soon as practicable
following the Participant’s termination of employment or service by reason of
death or (iii) a Change in Control in which the Restricted Stock Units do not
continue, in each case (A) in Company Common Stock by either, (x) issuing one or
more certificates evidencing the Company Common Stock to the Participant or
(y) registering the issuance of the Company Common Stock in the name of the
Participant through a book entry credit in the records of the Company’s transfer
agent, or (B) in the event of settlement upon a Change in Control, a cash
payment equal to the Change in Control Price, multiplied by the number of vested
Restricted Stock Units. No fractional shares of Company Common Stock shall be
issued in settlement of Restricted Stock Units. Fractional shares shall be
rounded up to the nearest whole share; provided, that the


3





--------------------------------------------------------------------------------




Participant may not vest in more than the number of Restricted Stock Units
specified in the Grant Notice.
Notwithstanding the foregoing, the Company, in its sole discretion, may provide
for the settlement of the Restricted Stock Units in the form of Company Common
Stock, but require the Participant to sell such Common Stock immediately or
within a specified period following the Participant’s termination of service (in
which case, the Participant hereby agrees that the Company shall have the
authority to issue sale instructions in relation to such Common Stock on the
Participant’s behalf).
4.    Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Participant may not sell the shares of Company Common Stock
acquired upon vesting of the Restricted Stock Units unless such shares are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or, if such shares are not then so registered, such sale would be exempt from
the registration requirements of the Securities Act. The sale of such shares
must also comply with other applicable laws and regulations governing the shares
and Participant may not sell the shares of Company Common Stock if the Company
determines that such sale would not be in material compliance with such laws and
regulations.
5.    Participant’s Rights with Respect to the Restricted Stock Units.
(a)    Restrictions on Transferability. The Restricted Stock Units granted
hereby are not assignable or transferable, in whole or in part, and may not,
directly or indirectly, be offered, transferred, sold, pledged, assigned,
alienated, hypothecated or otherwise disposed of or encumbered (including
without limitation by gift, operation of law or otherwise) other than by will or
by the laws of descent and distribution to the estate of the Participant upon
the Participant’s death; provided that the deceased Participant’s beneficiary or
representative of the Participant’s estate shall acknowledge and agree in
writing, in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or the estate
were the Participant.
(b)    No Rights as Stockholder. The Participant shall not have any rights as a
stockholder including any voting, dividend or other rights or privileges as a
stockholder of the Company with respect to any Company Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Company Common Stock are issued to the Participant in respect thereof.
(c)    Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents in the form of a right to a cash payment when cash dividends are
paid on the Company Common Stock. Such cash payment shall equal the amount
obtained by multiplying the amount of the dividend declared and paid for each
share of Company Common Stock by the number of Restricted Stock Units held by
the Participant on the record date. Any cash amounts credited to the
Participant’s account shall be paid to the Participant on the applicable payment
date for the related cash dividends.
6.    Participant’s Representations, Warranties and Covenants.


4





--------------------------------------------------------------------------------




(a)    No Conflicts; No Consents. The execution and delivery by the Participant
of this Agreement, the consummation of the transactions contemplated hereby and
the performance of the Participant’s obligations hereunder do not and will not
(i) materially conflict with or result in a material violation or breach of any
term or provision of any Law applicable to either the Participant or the
Restricted Stock Units or (ii) violate in any material respect, conflict with in
any material respect or result in any material breach of, or constitute (with or
without notice or lapse of time or both) a material default under, or require
either the Participant to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of,
any contract, agreement, instrument, commitment, arrangement or understanding to
which the Participant is a party.
(b)    Compliance with Rule 144. If any shares of Company Common Stock issued in
respect of the Restricted Stock Units are to be disposed of in accordance with
Rule 144, the Participant shall transmit to the Company an executed copy of Form
144 (if required by Rule 144) no later than the time such form is required to be
transmitted to the Commission for filing and such other documentation as the
Company may reasonably require to assure compliance with Rule 144 in connection
with such disposition.
(c)    Participant Status. The Participant represents and warrants that, as of
the date hereof, the Participant is an officer, employee, director or Consultant
of the Company or a Subsidiary.
7.    Adjustment in Capitalization. The number, class or other terms of any
outstanding Restricted Stock Units shall be adjusted by the Committee to reflect
any stock dividend, stock split or share combination or any recapitalization,
business combination, merger, consolidation, spin-off, exchange of shares,
liquidation or dissolution of the Company or other similar transaction affecting
the Company Common Stock in such manner as it determines in its sole discretion.
8.    Tax Withholding. The Participant acknowledges that, regardless of any
action taken by the Company or the Employer with respect to any or all income
tax (including U.S. federal, state and local taxes and/or non-U.S. taxes),
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant's participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s personal
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Participant’s participation in the Plan, including, but not limited to, the
grant of Restricted Stock Units, the vesting of Restricted Stock Units, issuance
or sale of shares of Company Common Stock, or the receipt of any dividends or
Dividend Equivalents; and (b) do not commit to and are under no obligation to
structure the terms of the Restricted Stock Units or any aspect of the Plan to
reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former


5





--------------------------------------------------------------------------------




employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer, or their respective agents, at their
discretion, to satisfy their withholding obligations with regard to any
Tax-Related Items by one or a combination of the following: (a) withholding from
the Participant’s wages or other cash compensation payable to the Participant by
the Company and/or the Employer, (b) withholding from proceeds of the sale of
shares of Company Common Stock under the Plan, either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization without further consent) to cover the Tax-Related
Items required to be withheld, and (c) withholding in shares of Company Common
Stock to be issued upon vesting of the Restricted Stock Units.
If the obligation for Tax-Related Items is satisfied by withholding in shares of
Company Common Stock, for tax purposes, the Participant will be deemed to have
been issued the full number of shares of Company Common Stock, notwithstanding
that a number of the shares of Company Common Stock are held back solely for the
purpose of paying the Tax-Related Items.
The Company or the Employer may defer the settlement of Restricted Stock Units
until such withholding or other tax requirements are satisfied and if the
Participant has not satisfied such withholding or other tax requirements as of
the last day of the calendar year in which the Vesting Date occurs, the
Restricted Stock Units shall be forfeited.
9.    Nature of Grant. By accepting the Restricted Stock Units, the Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be terminated, suspended or amended by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of Restricted Stock Units is voluntary and does not create any
contractual or other right to receive future Restricted Stock Units or benefits
in lieu of Restricted Stock Units, even if Restricted Stock Units have been
granted in the past;
(c)    all decisions with respect to future Restricted Stock Units or other
grants, if any, will be at the sole discretion of the Company;
(d)    the grant of Restricted Stock Units and the Participant’s participation
in the Plan shall not create a right to employment or be interpreted as forming
an employment or service contract with the Company, the Employer or any other
Subsidiary and shall not interfere with the ability of the Company, the Employer
or any other Subsidiary to terminate the Participant’s employment relationship
(if any);
(e)    the Participant is voluntarily participating in the Plan;


6





--------------------------------------------------------------------------------




(f)    the Restricted Stock Units and any shares of Company Common Stock
acquired under the Plan, and the income from and value of the same, are not
intended to replace any pension rights or compensation;
(g)    the Restricted Stock Units and any shares of Company Common Stock
acquired under the Plan, and the income from and value of the same, are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of the Participant’s employment and the Participant’s employment or
service agreement, if any;
(h)    the Restricted Stock Units and any shares of Company Common Stock
acquired under the Plan, and the income from and value of the same, are not part
of normal or expected compensation or salary for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement or welfare benefits or similar
mandatory payments;
(i)    the future value of the underlying shares of Company Common Stock is
unknown, indeterminable and cannot be predicted with certainty and the value of
such shares of Company Common Stock may increase or decrease in the future;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s employment (regardless of the reason for the termination and
whether or not the termination is later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment or service agreement, if any); and
(k)    neither the Company, the Employer nor any other Subsidiary shall be
liable for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the shares of
Company Common Stock or any amounts due pursuant to the issuance of the shares
of Company Common Stock, or the subsequent sale of any shares of Company Common
Stock acquired under the Plan.
10.    Employee Data Privacy. The collection, use, disclosure and transfer, in
electronic or other form, of personally identifiable information to facilitate
the grant of the Award and the administration of the Plan by and among, as
applicable, the Company and the Participant’s employer, if different, any of the
Company’s affiliates, any agent of the Company administering or providing Plan
services is governed by the Employee Privacy Notice (the “Privacy Notice”) that
Participant received in the course of his or her relationship with Company. The
Participant understands that he or she may review the Privacy Notice or contact
his or her local human resources representative to request a copy of the Privacy
Notice. Please contact ethics@bah.com if the Participant has any questions or
concerns about how the Company or its subsidiaries and affiliates process
personally identifiable information.
11.    Miscellaneous.


7





--------------------------------------------------------------------------------




(a)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(b)    No Advice Regarding Grant. The Participant acknowledges that neither the
Company nor the Employer are providing any tax, legal or financial advice, nor
is the Company or the Employer making any recommendations regarding the
Participant’s participation in the Plan. The Participant should consult his or
her own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
(c)    Interpretation. For purposes of this Agreement, if the Participant is not
employed by the Company, “Employer” means the Subsidiary that employs the
Participant. This Agreement is subject to the terms and conditions of the Plan.
In the event of any inconsistency between the provisions of this Agreement and
the Plan, the Plan shall govern. The Administrator, acting pursuant to the Plan,
as constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine reasonably and in good faith any questions
that arise in connection with this Agreement, and any such determination shall
be final, binding and conclusive on all Participants and other individuals
claiming any right under the Plan. The failure of the Company or the Participant
to insist upon strict performance of any provision hereunder, irrespective of
the length of time for which such failure continues, shall not be deemed a
waiver of such party’s right to demand strict performance at any time in the
future. No consent or waiver, express or implied, to or of any breach or default
in the performance of any obligation or provision hereunder shall constitute a
consent or waiver to or of any other breach or default in the performance of the
same or any other obligation hereunder.
(d)    Country-Specific Provisions. The Participant’s participation in the Plan
shall be subject to any special terms and conditions set forth in Appendix B
attached hereto for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix B, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix B
constitutes part of this Agreement.
(e)    Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan and on any shares of
Company Common Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
(f)    Applicable Law. The Participant acknowledges that the Company is
organized under the laws of the State of Delaware, U.S.A. The Participant and
the Company agree that this Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, U.S.A., without reference to
principles of conflict of laws that would apply the laws of any other
jurisdiction.


8





--------------------------------------------------------------------------------




(g)    Forum Selection. The Participant acknowledges that the Company’s
principal place of business is in, and a substantial portion of the Company’s
business is based out of, the Commonwealth of Virginia, U.S.A. The Participant
also acknowledges that, as such, during the course of the Participant’s service
with the Company and its Subsidiaries, the Participant shall have substantial
contacts with the Commonwealth of Virginia, U.S.A. Accordingly, the Participant
and the Company agree that the exclusive forum for any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to their
breach, shall be in the appropriate state or federal court located in the
Commonwealth of Virginia, U.S.A. The Participant and the Company hereby consent
to the personal jurisdiction of such courts over the parties to this Agreement.
The Participant expressly waives any defense that such courts lack personal
jurisdiction or are inconvenient. The Participant and the Company further agree
that in any such action for breach or enforcement of this Agreement, no party
will seek to challenge the validity or enforceability of any part of this
Agreement.
(h)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.
(i)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
provided that the Company may assign all or any portion of its rights or
obligations under this Agreement to one or more persons or other entities
designated by it.
(j)    Severability; Blue Pencil. In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
(k)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website, the Fidelity
NetBenefits website or any other online access system of the Company’s third
party Plan administrator, email or other electronic delivery.
(l)    Section 409A of the Code. This Agreement is intended to be administered
in a manner consistent with the requirements, where applicable, of Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”). Where
reasonably practicable, the Agreement shall be administered in a manner to avoid
the imposition on the Participant of immediate tax recognition and additional
taxes pursuant to Section 409A. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments. Notwithstanding the
foregoing, the Company shall not have any liability to any Person in the event
Section 409A applies to any payment hereunder in a manner that results in
adverse tax consequences to the Participant or any of the Participant’s
beneficiaries.


9





--------------------------------------------------------------------------------




(m)    Specified Employee Delay. If the Participant is deemed a “specified
employee” within the meaning of Section 409A, as determined by the Committee, at
a time when the Participant becomes eligible for settlement of the Restricted
Stock Units upon his or her “separation from service” within the meaning of
Section 409A, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A, such settlement will be delayed until the
earlier of: (a) the date that is six months following the Participant’s
termination of service and (b) the Participant’s death. Notwithstanding anything
to the contrary in this Agreement, if settlement is to occur upon a termination
of service other than due to death or Disability and the Participant is a
specified employee, to the extent necessary to comply with, and avoid imposition
on the Participant of any additional tax or interest imposed under, Section
409A, settlement shall instead occur on the first business day following the
six-month anniversary of the Participant’s termination of service (or, if
earlier, upon the Participant’s death), or as soon thereafter as practicable
(but no later than 90 days thereafter).
(n)    Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(o)    Notices. All notices under this Agreement shall be (i) delivered by hand,
(ii) sent by commercial overnight courier service, (iii) sent by registered or
certified mail, return receipt requested, and first-class postage prepaid, (iv)
sent by e-mail or any other form of electronic transfer or delivery approved by
the Administrator, or (v) faxed, in each case to the parties at their respective
addresses and facsimile numbers set forth in the records of the Company or at
such other address or facsimile number as may be designated in a notice by
either party to the other.
(p)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.




10



